Title: To George Washington from Major General Stirling, 2 July 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Sir
            July 2d 1778 at Guests [Brunswick, N.J.]
          
          The enclosed I recived yesterday evening and took the liberty of opening them least
            they might require some immediate arrangement. the Rear
            of the Army is up, in much better order than I could have expected. I am this moment
            going to the Court Martial after a little retardment as your Excellency will see by the
            enclosed Note & Answer. I have sent Col: Bur to
            Elizabeth Town to make some enquiries. I am your
            Excellency’s Most Obt Humble Servt
          
            Stirling,
          
        